

Exhibit 10.1


Execution Version




CONSENT AND AMENDMENT NO. 6 TO
REVOLVING CREDIT AND SECURITY AGREEMENT
 
among
 
CIT SOUTHEAST, INC.,
UNIFORCE SERVICES, INC.,
BRENTWOOD OF CANADA, INC.,
BRENTWOOD SERVICE GROUP, INC.,
CLINICAL LABFORCE OF AMERICA, INC.,
COMFORCE INFORMATION TECHNOLOGIES, INC.,
COMFORCE TECHNICAL, LLC,
COMFORCE TECHNICAL SERVICES, INC.,
COMFORCE TELECOM, INC.,
CTS OF WASHINGTON, LLC,
GERRI G., INC.,
LABFORCE SERVICES OF AMERICA, INC.,
PRO CLINICAL SUPPORT SERVICES, LLC,
PRO UNLIMITED GLOBAL LTD,
PRO UNLIMITED GLOBAL (HK) LIMITED,
PRO UNLIMITED GLOBAL JAPAN, LTD
a/k/a PRO UNLIMITED GLOBAL JAPAN, YK,
PRO UNLIMITED, INC.,
PRO UNLIMITED MPS, INC.,
TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC.,
UNIFORCE STAFFING SERVICES, INC.,
SUMTEC CORPORATION,
THISCO OF CANADA, INC.,
CTS GLOBAL, INC.
(as Borrowers)
 
and
 
COMFORCE OPERATING, INC.
(as Borrowing Agent)
 
and
 
COMFORCE CORPORATION
(as Guarantor)
 
and
 
PNC BANK, NATIONAL ASSOCIATION
(as Administrative Agent and Lender)
 
and
 
THE OTHER LENDERS PARTY HERETO


as of July 12, 2006


 



 
 

--------------------------------------------------------------------------------

 




CONSENT AND AMENDMENT NO. 6 TO
REVOLVING CREDIT AND SECURITY AGREEMENT
 
This Amendment No. 6 to Revolving Credit and Security Agreement (this
“Amendment”) is entered into as of July 12, 2006, by and among COMFORCE
Operating, Inc., a corporation organized under the laws of the State of Delaware
(“COI”), CIT Southeast, Inc., a corporation organized under the laws of the
State of New York (“CIT Southeast”), Uniforce Services, Inc., a corporation
organized under the laws of the State of New York (“USI”), Brentwood of Canada,
Inc., a corporation organized under the laws of the State of New York (“BOCI”),
Brentwood Service Group, Inc., a corporation organized under the laws of the
State of New York (“Brentwood”), Clinical Labforce of America, Inc., a
corporation organized under the laws of the State of New York (“CLOA”), COMFORCE
Information Technologies, Inc., a corporation organized under the laws of the
State of New York (“CIT”), COMFORCE Technical, LLC, a limited liability company
organized under the laws of the State of New York (“CTLLC”), COMFORCE Technical
Services, Inc., a corporation organized under the laws of the State of Delaware
(“CTS”), COMFORCE Telecom, Inc., a corporation organized under the laws of the
State of Delaware (“CTI”), CTS of Washington, LLC, a limited liability company
formed under the laws of the State of New York (“CTSLLC”), Gerri G., Inc., a
corporation organized under the laws of the State of New York (“Gerri”),
Labforce Services of America, Inc., a corporation organized under the laws of
the State of New York (“LSOA”), PrO Clinical Support Services, LLC, a limited
liability company organized under the laws of the State of New York (“PCSS”),
PrO Unlimited, Inc., a corporation organized under the laws of the State of New
York (“PUI”), PrO Unlimited MPS, Inc., a corporation organized under the laws of
the State of New York (“PUMPS”), Temporary Help Industry Servicing Company,
Inc., a corporation organized under the laws of the State of New York
(“THISCI”), Uniforce Staffing Services, Inc., a corporation organized under the
laws of the State of New York (“USSI”), Sumtec Corporation, a corporation
organized under the laws of the State of Delaware (“Sumtec”), Thisco of Canada,
Inc., a corporation organized under the laws of the State of New York
(“Thisco”), PrO Unlimited Global Ltd, a company incorporated under English law
(“PUGL”), PrO Unlimited Global (HK) Limited, a company limited by shares
organized under the laws of Hong Kong (“PHK”), PrO Unlimited Global Japan, Ltd.
a/k/a PrO Unlimited Global Japan, YK, a company organized under the laws of
Japan (“PUGJ”), and CTS Global, Inc., a New York corporation (“CTSG”) (CIT
Southeast, USI, BOCI, Brentwood, CLOA, CIT, CTLLC, CTS, CTI, CTSLLC, Gerri,
LSOA, PCSS, PUI, PUMPS, THISCI, USSI, Sumtec, Thisco, PUGL, PHK, PUGJ and CTSG,
collectively, the “Borrowers”), Comforce Corporation, a Delaware corporation, as
guarantor (“ComCorp”), PNC Bank, National Association (“PNC”), as Administrative
Agent for the Lenders (as defined below) (PNC, in such capacity, “Administrative
Agent”) and as Lender, Merrill Lynch Capital, a Division of Merrill Lynch
Business Financial Services Inc. (“Merrill”) and JPMorgan Chase Bank, N.A.
(“Chase”), as Co-Syndication Agents and as Lenders, and Webster Business Credit
Corporation (f/k/a Whitehall Business Credit Corporation) (“Webster”), as
Documentation Agent and as Lender. All terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).
 

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers, COI, Webster, Chase, Merrill, the other financial
institutions which are now or which hereafter become a party thereto
(collectively, the “Lenders” and individually, a “Lender”) and PNC, as Lender
and as Administrative Agent, entered into that certain Revolving Credit and
Security Agreement, dated as of June 25, 2003, as amended by the Waiver and
Amendment No. 1 to Revolving Credit and Security Agreement, dated as of March
17, 2004, the Amendment No. 2 to Revolving Credit and Security Agreement, dated
as of September 29, 2004, the Amendment No. 3 to Revolving Credit and Security
Agreement, dated as of February 3, 2005, the Amendment No. 4 to Revolving Credit
and Security Agreement, dated as of May 13, 2005, and the Amendment No. 5 to
Revolving Credit and Security Agreement, dated as of December 22, 2005 (as the
same may be from time to time further amended, extended, restated, supplemented
or otherwise modified, the “Credit Agreement”), pursuant to which the Lenders
made available to the Borrowers loans in an aggregate principal amount of up to
$85,000,000; and
 
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth below.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
 
I. AMENDMENT
 
A.  Section 1.2 of the Credit Agreement is hereby amended to amend and restate
the definition of “Maximum Revolving Advance Amount” in its entirety as follows:
 
“’Maximum Revolving Advance Amount’ shall mean $110,000,000.”
 
B.  Section 1.2 of the Credit Agreement is hereby amended by amending and
restating the definition of “Applicable Margin” in its entirety as follows:
 
“‘Applicable Margin’ shall mean, at any Adjustment Date, the applicable
percentage set forth below opposite the Level of Fixed Charge Coverage Ratio as
of such Adjustment Date (as reflected, except as provided below, in the
calculations delivered pursuant to subsection 9.8 hereof or, with respect to
clause (i) of the definition of Adjustment Date, subsection 9.7 hereof):
 
 
 
2

--------------------------------------------------------------------------------

 
 
Level of Fixed Charge Coverage Ratio
Applicable Percentage
 
Level I: Fixed Charge Coverage Ratio is equal to or less than 1.05:1.00
 
2.50
 
Level II: Fixed Charge Coverage Ratio is greater than 1.05:1.00 but less than or
equal to 1.30:1.00
 
2.25
 
Level III: Fixed Charge Coverage Ratio is greater than 1.30:1.00 but less than
or equal to 1.50:1.00
 
2.00
 
Level IV: Fixed Charge Coverage Ratio is greater than 1.50:1.00 but less than or
equal to 1.75:1.00
 
1.75
 
Level V: Fixed Charge Coverage Ratio is greater than 1.75:1.00
 
1.50
 

 
; provided that (a) the Applicable Margin determined for any Adjustment Date
shall remain in effect until a subsequent Adjustment Date for which the Fixed
Charge Coverage Ratio falls within a different Level, (b) if the financial
statements (and all required covenant calculations) for any fiscal period are
not delivered by the date due pursuant to subsections 9.7 or 9.8, the Applicable
Margin shall be that set forth above opposite Level I until the next subsequent
Adjustment Date, and (c) during the continuance of any Event of Default, the
Applicable Margin shall at no time be less than the Applicable Margin
immediately prior to such Event of Default notwithstanding the Fixed Charge
Coverage Ratio during such period.”
 
C.  Section (i) of the definition of “Eligible Receivables” in Section 1.2 of
the Credit Agreement is hereby amended by replacing “$10,000,000” with
“$15,000,000” and by replacing “$12,500,000” with “$17,500,000.”
 
D.  Section (j) of the definition of “Eligible Receivables” in Section 1.2 of
the Credit Agreement is hereby amended by replacing “$12,500,000” with
“$17,500,000.”
 
E.  Section 2.1(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
“up to the lesser of (A) 87%, subject to the provisions of Section 2.1(b) hereof
(“Advance Rate”), of Eligible Receivables and (B) 90% of Eligible Account
Receivables (as defined in the Senior Notes Indenture), minus”
 
F.  The first sentence of Section 3.2(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
“Borrowers shall pay (x) to Administrative Agent, for the benefit of Lenders,
fees for each Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, equal
to the average daily face amount of each outstanding Letter of Credit multiplied
by one and one quarter of one percent (1.25%) per annum, such fees to be
calculated on the basis of a

 

 
3

--------------------------------------------------------------------------------

 

360-day year for the actual number of days elapsed and to be payable monthly in
arrears on the first day of each calendar month and on the last day of the Term,
plus customary administrative, issuance, amendment, payment and negotiation
charges with respect to Documentary Letters of Credit, and (y) to the Issuer,
any and all fees and expenses as agreed upon by the Issuer and the Borrowing
Agent in connection with any Letter of Credit, including, without limitation, in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder and shall reimburse Administrative Agent
for any and all fees and expenses, if any, paid by Administrative Agent to the
Issuer (all of the foregoing fees, the “Letter of Credit Fees”).”
 
G.  Section 3.3(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“If, for any calendar quarter during the Term, the average daily unpaid balance
of the Advances for each day of such quarter is less than the Maximum Revolving
Advance Amount, then Borrowers shall pay to Administrative Agent, for the
ratable benefit of the Lenders, a facility fee at a rate equal to one quarter of
one percent (0.25%) per annum on the amount by which the Maximum Revolving
Advance Amount exceeds such average daily unpaid balance. Such facility fee
shall be payable to Administrative Agent in arrears on the first day of each
calendar quarter.”
 
H.  Section 7.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Section 7.6. Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for fixed or capital assets (including capitalized
leases) in any fiscal year in an aggregate amount for all Borrowers in excess of
$5,000,000.”
 
I.  Section 13.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Section 13.1 Term. This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Administrative Agent and each Lender, shall become effective on the
date hereof and shall continue in full force and effect until July 24, 2010 (the
“Term”) unless sooner terminated as herein provided; provided, that, in the
event the maturity of the Senior 12% Notes is not extended to December 1, 2010,
the last day of the Term shall be July 24, 2007. Borrowers may terminate this
Agreement at any time upon ninety (90) days’ prior written notice upon payment
in full of the Obligations. In the event the Obligations are prepaid in full on
or prior to the first anniversary of the closing of the redemption of the Senior
12% Notes pursuant to the Notice of Redemption, dated on or around July 17,
2006, Borrowers shall pay to Administrative Agent for the benefit of Lenders an
early termination fee in an amount equal to 1.0% of the Maximum Revolving
Advance Amount.”

 
4

--------------------------------------------------------------------------------

 
 
II. CONSENTS
 
A.  The Lenders hereby consent to the amendment of the Senior 12% Notes (the
“Amendments”) as described in the Consent Solicitation Statement of Comforce
Operating, Inc., dated June 19, 2006 (the “Consent”), and the redemption of the
Senior 12% Notes in the aggregate amount not to exceed $25,000,000 (the
“Redemption”) pursuant to the Notice of Redemption of Comforce Operating Inc.,
dated on or around July 17, 2006 (the “Notice”). To consummate the Redemption,
Borrowers may utilize up to $4,000,000 in excess of the Redemption Allowance
permitted for calendar year 2006; provided that the Redemption Allowance for
calendar year 2007 is reduced by such amount; and provided further, that no
Default or Event of Default shall have occurred and be continuing on the date of
such Redemption.
 
B.  The Lenders hereby consent to the formation by CTS of a limited liability
company (the “Subsidiary”) in a joint venture with Technical Design Inc., or
another Person reasonably acceptable to Administrative Agent, for the purpose of
bidding on and obtaining a sole source award to provide technical services to
Los Alamos National Laboratory and Lawrence Livermore Laboratory; provided that
CTS shall have a minority interest in Subsidiary but with full managerial
control of Subsidiary’s operations, including its Receivables, and
Administrative Agent shall have received a full background check on Technical
Design Inc. and its principals satisfactory to Administrative Agent in all
respects; provided further that the Administrative Agent shall have received a
joinder with respect to Subsidiary providing for, among other things, a pledge
of all of Subsidiary’s membership interests, the grant of a first priority
perfected lien on Subsidiary’s assets, including all deposit accounts and the
procurement of all consents in connection with such grant, a review of
Subsidiary’s Receivables, for inclusion as Eligible Receivables, which shall be
satisfactory to Administrative Agent in all respects, and delivery of the
organizational documents of Subsidiary in form and substance satisfactory to
Administrative Agent in all respects.
 
III. CONDITIONS PRECEDENT
 
A.   The provisions of Article I and Article II(B) of this Amendment shall
become effective only upon satisfaction of each of the following conditions:
 

 
5

--------------------------------------------------------------------------------

 



 
1.     The Borrowers shall have delivered to the Administrative Agent a fully
executed original of this Amendment and an opinion of counsel in form and
substance satisfactory to Administrative Agent in it sole discretion.
 
2.     The Borrower shall have delivered to Administrative Agent fully executed
amended and restated Notes in favor of each Lender in the amount of each such
Lender’s Commitment Percentage of the Maximum Revolving Advance Amount.
 
3.     The Borrowers shall have paid all amendment fees to the Administrative
Agent, on behalf of the Lenders, in immediately available funds.
 
4.     The representations and warranties contained in Article VI hereof shall
be true and correct as of the date hereof and as of the date of the satisfaction
of each of the conditions contained in this Article III.
 
B.     The provisions of Article II(A) of this Amendment shall become effective
only upon satisfaction of each of the following conditions:
 
1.     The Borrowers shall have satisfied the conditions set forth in Article
III(A) of this Amendment.
 
2.     The representations and warranties contained in Article VI hereof shall
be true and correct as of the date of each of the Amendments and Redemption.
 
3.     After giving effect to the Amendments and Redemption, Borrowers shall
have Undrawn Availability of at least $11,000,000.
 
4.     Administrative Agent shall have received copies of the Consent, the
Notice and all documents delivered in connection with the Amendments and the
Redemption, including, but not limited to, evidence of the amount of holders of
Senior 12% Notes (x) consenting to the Amendments and (y) being prepaid pursuant
to the Redemption, all in form and substance satisfactory to Administrative
Agent in its sole discretion.
 
5.     The Amendments shall have become effective on or prior to August 31,
2006.
 
IV. PLEDGORS CONSENT
 
The undersigned Pledgors, in their respective capacity as Pledgors, hereby
consent to this Amendment and to the consummation of the transactions
contemplated
 

 
6

--------------------------------------------------------------------------------

 

hereby and hereby restate, ratify and confirm their respective pledge in support
of the Obligations pursuant to the terms of their respective Pledge Agreements,
in all respects, after giving effect to the consents and amendments set forth
herein and the consummation of the transactions contemplated hereby. Although
each Pledgor has been informed of the matters set forth herein and has
acknowledged and consented to the same, each Pledgor understands and agrees that
neither the Administrative Agent nor any Lender has any obligation to inform
Pledgors of such matters in the future or to seek any Pledgor’s acknowledgment,
consent or agreement to future amendments and nothing herein shall create such
duty.
 
V.    GUARANTORS’ CONSENT
 
The undersigned Guarantors, in their respective capacity as Guarantors, hereby
consent to this Amendment and to the consummation of the transactions
contemplated hereby and each of them hereby restates, ratifies and confirms its
respective joint and several guaranty of the prompt payment of the Obligations
of the Borrowers pursuant to its Guaranty, in all respects, after giving effect
to the consents and amendments set forth herein and the consummation of the
transactions contemplated hereby. Although each Guarantor has been informed of
the matters set forth herein and has acknowledged and consented to the same,
each Guarantor understands and agrees that neither the Administrative Agent nor
any Lender has any obligation to inform such Guarantor of such matters in the
future or to seek such Guarantor’s acknowledgment, consent or agreement to
future amendments and nothing herein shall create such duty.
 
VI.    REPRESENTATIONS AND WARRANTIES
 
Each Borrower, COI and ComCorp hereby represent and warrant to the Lenders and
Administrative Agent as follows:
 
A.  The execution, delivery and performance by each such Person of this
Amendment and the transactions contemplated hereby (a) are within such Person’s
corporate or limited liability company power; (b) have been duly authorized by
all corporate or limited liability company or other necessary action; (c) are
not in contravention of any provision of such Person’s certificate of
incorporation or formation, operating agreement, bylaws or other documents of
organization; (d) do not violate any law or regulation, or any order or decree
of any Governmental Body; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of
such Person’s property is bound; (f) do not result in the creation or imposition
of any Lien upon any of its property (other than Liens in favor of
Administrative Agent) and (g) do not require the consent or approval of any
Governmental Body or any other person.
 
B.  This Amendment has been duly executed and delivered by each signatory hereto
(other than the Administrative Agent and the Lenders) and constitutes the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its respective terms except as the enforceability hereof may be
limited
 
 
 
7

--------------------------------------------------------------------------------

 
 
by bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.
 
C.  Each representation and warranty of each Borrower, COI and ComCorp contained
in the Credit Agreement and the Other Documents is true and correct on the date
hereof in all material respects and will be true and correct in all material
respects as if made immediately after giving effect to this Amendment (except to
the extent such representation or warranty relates to an earlier date, in which
case such representation and warranty is true and correct in all material
respects on and as of such earlier date).
 
D.  Immediately prior to and after giving effect to the transactions
contemplated by this Amendment, no Default or Event of Default has occurred and
is continuing under the Credit Agreement or any of the Other Documents.
 
VII. MISCELLANEOUS
 
A.  Each Borrower, COI and ComCorp acknowledges and confirms to Administrative
Agent and the Lenders that the Credit Agreement and each Other Document to which
it is a party shall remain in full force and effect and shall continue to
evidence, secure or otherwise guarantee and support the obligations owing by the
Borrowers, COI and ComCorp to the Administrative Agent and Lenders pursuant
thereto, and, after giving effect to this Amendment, each Borrower, COI and
ComCorp hereby ratifies and affirms each of the foregoing documents to which it
is a party.
 
B.  Each Borrower, COI and ComCorp acknowledges and reaffirms to the
Administrative Agent and the Lenders that (i) the Liens granted to the
Administrative Agent for the benefit of the Lenders under the Credit Agreement
and the Other Documents remain in full force and effect and shall continue to
secure the obligations of the Borrowers, COI and ComCorp arising under the
Credit Agreement and the Other Documents, and (ii) the validity, perfection or
priority of the Liens will not be impaired by the execution and delivery of this
Amendment.
 
C.  Each Borrower acknowledges and agrees that no Lender shall waive or shall be
deemed to have waived any of its rights or remedies under the Credit Agreement
or any of the Other Documents which documents shall remain in full force and
effect in accordance with their terms.
 
D.  Borrowers shall be responsible for the prompt payment of and, upon demand,
shall promptly reimburse Administrative Agent for, all of the Lenders’ and
Administrative Agent’s out-of-pocket costs and expenses related to the
preparation, negotiation, execution and enforcement of this Amendment
(including, without limitation, the reasonable fees and disbursements of legal
counsel to Administrative Agent).
 
E.  This Amendment may be executed in any number of counterparts, including by
telecopy, and by the various parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
 

 
8

--------------------------------------------------------------------------------

 



 
F.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES AND SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE
PARTIES HERETO.
 
*        *        *









 
9

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, each of the parties hereto, by their officers duly
authorized, has executed this Amendment as of the date first above written.
 

   
COMFORCE OPERATING, INC.,
as Borrowing Agent, Pledgor and Guarantor
   
 
By:
       
Name:
     
Title:
   
 
UNIFORCE SERVICES, INC.,
   
 
By:
       
Name:
     
Title:
   
 
BRENTWOOD OF CANADA, INC.
   
 
By:
       
Name:
     
Title:
   
 
BRENTWOOD SERVICE GROUP, INC.
   
 
By:
       
Name:
     
Title:
   
 
CIT SOUTHEAST, INC.
   
 
By:
       
Name:
     
Title:
   
 
COMFORCE TECHNICAL, LLC
By: COMFORCE Technical Services, Inc., Its Sole Member
   
 
By:
       
Name:
     
Title:



 

 
10

--------------------------------------------------------------------------------

 



 

   
 
COMFORCE INFORMATION TECHNOLOGIES, INC.
   
 
By:
       
Name:
     
Title:
   
 
PRO UNLIMITED MPS, INC.
   
 
By:
       
Name:
     
Title:
   
 
COMFORCE TECHNICAL SERVICES, INC.
   
 
By:
       
Name:
     
Title:
   
 
COMFORCE TELECOM, INC.
   
 
By:
       
Name:
     
Title:
   
 
GERRI G., INC.
   
 
By:
       
Name:
     
Title:
   
 
CLINICAL LABFORCE OF AMERICA, INC.
   
 
By:
       
Name:
     
Title:






 
11

--------------------------------------------------------------------------------

 




   
 
LABFORCE SERVICES OF AMERICA, INC.
   
 
By:
       
Name:
     
Title:
   
 
PRO UNLIMITED, INC.
   
 
By:
       
Name:
     
Title:
   
 
TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC.
   
 
By:
       
Name:
     
Title:
   
 
UNIFORCE STAFFING SERVICES, INC.
   
 
By:
       
Name:
     
Title:
   
 
SUMTEC CORPORATION
   
 
By:
       
Name:
     
Title:




 
12

--------------------------------------------------------------------------------

 




   
 
THISCO OF CANADA, INC.
   
 
By:
       
Name:
     
Title:
   
 
CTS OF WASHINGTON, LLC
By: COMFORCE Technical Services, Inc., Its Sole Member
   
 
By:
       
Name:
     
Title:
   
 
PRO CLINICAL SUPPORT SERVICES, LLC
By: PrO Unlimited, Inc., Its Sole Member
   
 
By:
       
Name:
     
Title:
   
 
PRO UNLIMITED GLOBAL LTD. a/k/a PRO UNLIMITED GLOBAL JAPAN, YK
   
 
By:
       
Name:
     
Title:
   
 
PRO UNLIMITED GLOBAL JAPAN, LTD.
   
 
By:
       
Name:
     
Title:
   
 
PRO UNLIMITED GLOBAL (HK) LIMITED
   
 
By:
       
Name:
     
Title:




 
13

--------------------------------------------------------------------------------

 






   
CTS GLOBAL, INC.
 
   
 
By:
       
Name:
     
Title:
 
Consented and Agreed to:
 
COMFORCE CORPORATION, as Guarantor
 
     
By:
 
         
Name:
       
Title:
 
     


 
14

--------------------------------------------------------------------------------

 




   
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as Lender
 
   
 
By:
       
Name:
   
 
 
MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., as Co-Syndication Agent and Lender
   
 
By:
       
Name:
   
 
 
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and Lender
   
 
By:
       
Name:
   
 
 
WEBSTER BUSINESS CREDIT CORPORATION, as Documentation Agent and Lender
   
 
By:
       
Name:


 
 
 
 
15